*418ORDER
PER CURIAM.
Appellant, Paul Keeven (“Husband”), appeals from the judgment of the Circuit Court of St. Charles County legally separating Husband from Diana Keeven (“Wife”).1 We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. Wife died while this proceeding was pending. Therefore, her interests are represented by respondents, Kathryn Hamilton and Mary E. Rodell, co-personal representatives of the estate of Diana Keeven.